Exhibit 10.1

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

This AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”), dated as of
September 9, 2011, is executed by and between Ameriprise Financial, Inc. (the
“Company”), the Lenders (as defined below), and Wells Fargo Bank, National
Association, as administrative agent (the “Agent”).

 

BACKGROUND

 

A.    The Company, the lenders party thereto (“Lenders”), the Agent and the
other named agents are party to that certain Credit Agreement dated as of
September 30, 2010 (the “Credit Agreement”).

 

B.    The parties wish to amend the Credit Agreement as provided herein as of
the date hereof.

 

C.    The Company, the Agent and the Lenders are willing to enter into this
Amendment upon the terms and conditions set forth below.

 

NOW THEREFORE, in consideration of the matters set forth in the recitals and the
covenants and provisions herein set forth, and other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

AGREEMENT

 

Section 1.       Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed thereto in the Credit Agreement.

 

Section 2.       Amendment to the Credit Agreement.  Section 1.1 of the Credit
Agreement is amended by deleting the definition of “Revolving Loan Commitment
Termination Date” in its entirety and replacing it with the following:

 

“Revolving Loan Commitment Termination Date” means November 30, 2011.

 

Section 3.       Representations and Warranties.  To induce the Agent and the
undersigned Lenders to execute this Amendment, the Company hereby represents and
warrants to the Agent and such Lenders as follows:

 

3.1.          the execution, delivery and performance of this Amendment have
been duly authorized by all requisite action of the Company, and this Amendment
constitutes the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, fraudulent transfer, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability;

 

3.2.          each of the representations and warranties in the Credit Agreement
are true and correct in all material respects with the same effect as though
made on and as of the date hereof (except, in each case, to the extent stated to
relate to an earlier date, in

 

--------------------------------------------------------------------------------


 

which case such representation or warranty shall have been true and correct on
and as of such earlier date); provided that, if a representation or warranty is
qualified as to materiality, the applicable materiality qualifier set forth
above shall be disregarded with respect to such representation and warranty for
purposes of this provision; and

 

3.3.          no Event of Default or Potential Event of Default exists under the
Credit Agreement or would exist after giving effect to this Amendment.

 

Section 4.       Effectiveness.  This Amendment shall become effective upon the
receipt by the Agent of counterparts hereof signed by the Agent, the Company and
each of the Lenders.

 

Section 5.       Reference to and Effect Upon the Credit Agreement.

 

5.1.          Except as specifically provided herein, the Credit Agreement and
the other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

 

5.2.          Except as specifically set forth herein, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Agent or the Lenders under the Credit Agreement or any
other Loan Document, nor constitute an amendment or waiver of any provision of
the Credit Agreement or any other Loan Document.  Upon the effectiveness of this
Amendment, each reference to the Credit Agreement contained therein or in any
other Loan Document shall mean and be a reference to the Credit Agreement as
amended hereby.

 

Section 6.       APPLICABLE LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE APPLICATION OF ANOTHER
LAW.

 

Section 7.       Enforceability and Severability.  Wherever possible, each
provision in or obligation under this Amendment shall be interpreted in such
manner as to be effective and valid under applicable law, but if any such
provision or obligation shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

Section 8.       Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which when taken together shall constitute one and the same instrument. 
Delivery of a counterpart signature page by facsimile transmission or by e-mail
transmission of an Adobe portable document format file

 

2

--------------------------------------------------------------------------------


 

(also known as a “PDF” file) shall be effective as delivery of a manually
executed counterpart signature page.

 

Section 9.       Costs and Expenses.  The Company hereby affirms its obligation
under Section 10.2 of the Credit Agreement to reimburse the Agent for all
reasonable and documented out-of-pocket costs and expenses incurred thereby in
connection with the preparation, negotiation, execution and delivery of this
Amendment, including but not limited to the attorneys’ fees and expenses for the
Agent with respect thereto.

 

[signature page follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the day
and year first above written.

 

COMPANY:

 

 

 

 

AMERIPRISE FINANCIAL, INC.

 

 

 

By:

/s/ James Hamalainen

 

Title:

Senior Vice President - Treasurer

 

 

 

 

LENDERS:

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

individually and as Administrative Agent

 

 

 

By:

/s/ Michael J. Giese

 

Title:

Managing Director

 

 

 

 

 

BANK OF AMERICA, N.A., individually and as Syndication Agent

 

 

 

By:

/s/ Tiffany Burgess

 

Title:

Vice President

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

By:

/s/ Melvin Jackson

 

Title:

Vice President

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

 

as a Lender

 

 

 

By:

/s/ Jay Chall

 

Title:

Director

 

 

 

 

By:

/s/ Philipp Nuter

 

Title:

Assistant Vice President

 

[Signature Page to Amendment No. 1 to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ Lawrence Karp

 

Title:

Managing Director

 

 

 

 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

By:

/s/ Diane Rolfe

 

Title:

Director

 

 

 

 

 

GOLDMAN SACHS BANK USA,

 

as a Lender

 

 

 

By:

/s/ Mark Walton

 

Title:

Authorized Signatory

 

 

 

 

 

MORGAN STANLEY BANK, N.A.,

 

as a Lender

 

 

 

By:

/s/ Sherrese Clark

 

Title:

Authorized Signatory

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ Inna Kotsubey

 

Title:

Vice President

 

 

 

 

 

THE BANK OF NEW YORK MELLON,

 

as a Lender

 

 

 

By:

/s/ Paulette J. Truman

 

Title:

Vice President

 

[Signature Page to Amendment No. 1 to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS,

 

as a Lender

 

 

 

By:

/s/ Phil Truesdale

 

Title:

Managing Director

 

 

 

 

By:

/s/ Riad Jafarov

 

Title:

Vice President

 

 

 

 

 

SOCIETE GENERALE,

 

as a Lender

 

 

 

By:

/s/ William Aishton

 

Title:

Director

 

 

 

 

 

UBS LOAN FINANCE LLC,

 

as a Lender

 

 

 

By:

/s/ Irja R. Otsa

 

Title:

Associate Director

 

 

 

 

By:

/s/ Mary E. Evans

 

Title:

Associate Director

 

[Signature Page to Amendment No. 1 to Credit Agreement]

 

--------------------------------------------------------------------------------